DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connecting part; clamping holes, a pair of recesses; sealing ring” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because it is depending on claim 11.  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4; 7; 9-10; 18-19;  as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 10004267).
As per claim 1: Liu discloses an electronic cigarette device (as shown in fig. 7) comprising: a housing (as shown in fig. 7; wherein it’s housed all the components of the e-cigarette) providing a suction port 1 at a top end thereof; a base engaged with a bottom end of the housing (see fig. 7; wherein the protection cover element 390; and the battery bracket element 42 are located); an atomizer 3 positioned within the housing, the atomizer 3 comprising: a fixing seat 33;  10an oil reservoir 2 engaged with the fixing seat 33 and configured for storing a volume of smoke oil (as shown in fig. 7); an atomizing bin (see attached fig. 7) positioned within the oil reservoir 2 and engaged with the fixing seat 33, such that a gap (see attached fig. 7) is formed between an inner wall of the oil reservoir 2 and an outer wall of the atomizing bin; 15a heating element 312 positioned within the atomizing bin; an oil absorption material 32/311 positioned substantially within the atomizing bin and engaged with the heating element 312, a portion of the oil absorption material 32/311 extending a distance into the oil reservoir 2 ; and a vapor guiding pipe (see attached fig. 7) positioned and configured for creating fluid communication 20between the atomizing bin and the suction port 1 (in order to guide the aerosol to the mouthpiece); and a battery 4 positioned within the housing in a side-by-side arrangement with the atomizer 3, the battery 4 in electrical communication with heating element 312 (as emphasized wherein The atomization assembly is configured to combine with a battery assembly 4 (see FIG. 6) to form an electronic cigarette; and the battery assembly 4 is connected to the other end of the atomization sleeve 30); whereby, the oil absorption material 32/311 wicks a volume of smoke oil from the oil reservoir 2, and the heating element 312 heats the oil absorption material which 32/311, in turn, atomizes the smoke25thethethethe oil (generate aerosol), allowing the vapor to then be inhaled via the suction port (in order to provide aerosol to the user through the mouthpiece).

    PNG
    media_image1.png
    463
    432
    media_image1.png
    Greyscale

As per claims 2-4; 7; 9-10; and 18: Liu discloses the electronic cigarette device, wherein each of the atomizer and battery is engaged with the base (390/42); and wherein  the base provides a first fixing part 390 and a laterally opposed second fixing part 42; the first fixing part 390 is engaged with the atomizer 3; and the second fixing part 42 is engaged with the battery 41; and wherein the oil absorption material 32/311 is cotton (see Para. [22-23]); and wherein the gap between the oil reservoir and the atomizing bin forms an oil storage space configured for storing a volume of the smoke oil (as shown in fig. 7); and wherein a first end of the vapor guiding pipe is engaged with an upper end of the atomizing bin, and an opposing second end of the vapor guiding pipe is engaged with an upper end of the oil reservoir 2 (as shown in fig. 7); and wherein the oil reservoir 2 provides a 25connecting pipe part in fluid communication with the vapor guiding pipe (see fig. 7; wherein the upper portion element 32 is located at the top portion of the reservoir), the connecting pipe part extending through an engaging hole provided by the housing and configured for creating fluid communication between the vapor guiding pipe and the suction port 1 (see fig. 7; wherein the passageway/channel/guiding port at the atomizer to guide/flow the aerosol to the mouthpiece); and wherein the suction port 1 is ergonomically shaped, with the housing providing a pair of opposing curved surfaces that taper inwardly toward a relatively flat surface on which the suction port is positioned (as shown in fig. 7).

As per claim 19: Liu discloses an electronic cigarette device (as shown in fig. 7) comprising: a housing (as shown in fig. 7; wherein it’s housed all the components of the e-cigarette) providing a suction port 1 at a top end thereof; a base engaged with a bottom end of the housing (see fig. 7; wherein the protection cover element 390; and the battery bracket element 42 are located); an atomizer 3 positioned within the housing, the atomizer 3 comprising: a fixing seat 33;  10an oil reservoir 2 engaged with the fixing seat 33 and configured for storing a volume of smoke oil (as shown in fig. 7); an atomizing bin (see attached fig. 7) positioned within the oil reservoir 2 and engaged with the fixing seat 33, such that a gap (see attached fig. 7) is formed between an inner wall of the oil reservoir 2 and an outer wall of the atomizing bin; 15a heating element 312 positioned within the atomizing bin; an oil absorption material 32/311 positioned substantially within the atomizing bin and engaged with the heating element 312, a portion of the oil absorption material 32/311 extending a distance through an at least one notch (see fig. 7; wherein the oil absorption material 311 inserted/engaged/contacted to stay within the atomizing bin (as shown in attached fig. 7) in the atomizing bin and into the oil reservoir 2 ; and a vapor guiding pipe (see attached fig. 7) positioned and configured for creating fluid communication 20between the atomizing bin and the suction port 1 (in order to guide the aerosol to the mouthpiece); and a battery 4 positioned within the housing in a side-by-side arrangement with the atomizer 3, the battery 4 in electrical communication with heating element 312 (as emphasized wherein The atomization assembly is configured to combine with a battery assembly 4 (see FIG. 6) to form an electronic cigarette; and the battery assembly 4 is connected to the other end of the atomization sleeve 30); whereby, the oil absorption material 32/311 wicks a volume of smoke oil from the oil reservoir 2, and the heating element 312 heats the oil absorption material which 32/311, in turn, atomizes the smoke25thethethethe oil (generate aerosol), allowing the vapor to then be inhaled via the suction port (in order to provide aerosol to the user through the mouthpiece). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6; 8 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 10004267) in view of Deng et al. (US 10609960).
As per claims 5-6; 8: Liu discloses the electronic cigarette. However, Liu does not explicitly disclose wherein the heating element comprises a connecting part engaged with the fixing seat and a spiral fixing part, whereby the oil 5absorption material is inserted into the spiral fixing part; and wherein the atomizing bin provides an at least one notch positioned and configured for allowing the oil absorption material to extend therethrough so as to contact the smoke oil positioned within the oil reservoir; and wherein the atomizing bin provides a pair of opposing notches positioned and configured for allowing the oil absorption material to be transversely fixed therewithin, such that opposing ends of the oil absorption material each contact the smoke oil positioned within the oil reservoir.
Deng discloses an atomizer 10 the heating element 104 comprises a connecting part (see fig. 4; wherein it’s engaged into the holding unit element 106) engaged with fixing seat 106 and a spiral fixing part (see fig. 3; wherein the heating coil spiral fixing around the liquid absorbing unit 103), whereby the oil absorbing material 103 is inserted in the spiral fixing part; and wherein the atomizing bin 105 provides at least one notch 1052 positioned and configured for allowing the oil absorption material 103 to extend therethrough so as to contact the smoke oil positioned within the oil reservoir 102 (as shown in fig. 4); and wherein the atomizing bin 105 provides a pair of opposing notches 1052 positioned and configured for allowing the oil absorption material 103 to be transversely fixed therewithin (as shown in fig. 3), such that opposing ends of the oil absorption material 103 each contact the smoke oil positioned within the oil reservoir 102 in order to provide a stable, reliable and secure between the heater element, the wick and the atomizing bin and to better generate aerosol to the user.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the e-cigarette of Liu by having the heating element comprises a connecting part engaged with the fixing seat and a spiral fixing part, whereby the oil 5absorption material is inserted into the spiral fixing part; and wherein the atomizing bin provides an at least one notch positioned and configured for allowing the oil absorption material to extend therethrough so as to contact the smoke oil positioned within the oil reservoir; and wherein the atomizing bin provides a pair of opposing notches positioned and configured for allowing the oil absorption material to be transversely fixed therewithin, such that opposing ends of the oil absorption material each contact the smoke oil positioned within the oil reservoir as taught by Deng in order to provide the e-cigarette with a stable, reliable and secure between the heater element, the wick and the atomizing bin and to better generate aerosol to the user. Furthermore, having the structure as mentioned above is well known, common knowledge and commonly used in the art of e-cigarette/vapor.

Claims 16-17 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 10004267) in view of Leadley  et al. (US 2019/0083720).
As per claim 16: Liu disclose the electronic cigarette. However, Liu does not explicitly disclose a pair of clamping hooks positioned on opposing side walls of the base and extending 25in a direction toward the housing; and an inner surface of the housing providing a pair of recesses positioned and configured for engagement with the corresponding clamping hooks, thereby allowing the base to be engaged with the housing.
Leadley discloses an electronic cigarette 100; wherein a pair of clamping hooks 260 (notch or indentation) positioned on opposing side walls of the base 210 and extending 25in a direction toward the housing for receiving a corresponding latching member from the control unit 300); and an inner surface of the housing providing a pair of recesses positioned and configured for engagement with the corresponding clamping hooks, thereby allowing the base to be engaged with the housing (see Para. [0028]; wherein this pair of notches on the base portion (and the corresponding latching members of the control unit) provide a latch or snap fit connection for securely retaining the cartomizer within the control unit during operation of the device. Adjacent to the notch is a further notch or indentation, which is utilized in the formation of the cartomizer) in order to provide a secure connection between the base and the housing.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the e-cigarette of Liu by having a pair of clamping hooks positioned on opposing side walls of the base and extending 25in a direction toward the housing; and an inner surface of the housing providing a pair of recesses positioned and configured for engagement with the corresponding clamping hooks, thereby allowing the base to be engaged with the housing as taught by Leadley to further provide a secure, stable and reliable connection/engagement/inserting between the base and the housing.

	As per claim 17: Liu disclose the electronic cigarette. However, Liu does not explicitly disclose wherein a circumferential side wall of the fixing seat provides an annular groove, within which is positioned a sealing ring, the sealing ring configured for creating a frictional engagement between the fixing seat and an inner wall of the oil reservoir.
Leadley discloses wherein a circumferential side wall of the fixing seat (lower portion 462) provides an annular groove (deformable rib 563), within which is positioned a sealing ring (the primary seal 460), the sealing ring configured for creating a frictional engagement between the fixing seat and an inner wall of the oil reservoir (see figs. 7A-B, Para. [0057]; wherein the deformable ribs around the lower portion of the primary seal are slightly compressed by the inside wall of the lower portion of the shell during the insertion, and thereby form a seal to retain the e-liquid in the resulting reservoir) in order to provide a stable and reliable sealing and/or prevent the device from leaking between the base and the housing.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the e-cigarette of Liu by having a circumferential side wall of the fixing seat provides an annular groove, within which is positioned a sealing ring, the sealing ring configured for creating a frictional engagement between the fixing seat and an inner wall of the oil reservoir as taught by Leadley to further provide a stable and reliable sealing and/or prevent the device from leaking between the base and the housing.

Allowable Subject Matter
Claim 20 is allowed.
Claims 11-15 are objected to as being dependent upon a rejected base claim.

Conclusion
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831